Citation Nr: 1605669	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  10-09 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness under the provisions of 38 C.F.R. § 3.317.

2.  Entitlement to service connection a respiratory disorder, to include as due to an undiagnosed illness under the provisions of 38 C.F.R. § 3.317.

3.  Entitlement to service connection for generalized arthritis and joint pain, to include as due to an undiagnosed illness under the provisions of 38 C.F.R. § 3.317.

4.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.  

5.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for right ear hearing loss.

6.  Entitlement to an initial compensable rating for left ear hearing loss.


REPRESENTATION

Veteran is represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967 and from November 1990 to June 1991.  These matters come before the Board of Veterans' Appeals (Board) on appeals from rating decisions dated April 2009, December 2009, and October 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The issues of entitlement to service connection for chronic fatigue syndrome, a respiratory disorder, and joint pain and entitlement to an initial compensable rating for hearing loss are addressed in the remand portion of the decision below.


FINDINGS OF FACT

1.  The probative evidence of record demonstrates that the Veteran's depressive disorder is related to his active military service.  

2. The Veteran's original claim of entitlement to service connection for right ear hearing loss was denied in an September 2005 rating decision.  Although the Veteran was provided notice of the rating decision and notice of his appellate rights, he did not perfect an appeal.

3.  Evidence received since the September 2005 rating decision relates to an unestablished fact regarding the Veteran's service connection claim for right ear hearing loss and raises a reasonable possibility of substantiating that claim.

4.  A right ear hearing loss disability was noted on clinical examination at the time of the Veteran's entrance into his second period of active duty.

5.  The Veteran's right ear hearing loss increased in severity during his active duty, and the record does not contain clear and unmistakable evidence that the increase in disability was due to the natural progress of the disease.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for depressive disorder have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (2014); 38 C.F.R. §§ 3.303, 3.304, 3.310, 3.385, 4.125 (2015).

2.  Evidence submitted to reopen the claim of entitlement to service connection for right ear hearing loss is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for entitlement to service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1153, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.310 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.3216(a) (2015).  With respect to the service connection claims being decided herein, the Board is granting in full the benefits sought on appeal.  Therefore, any error committed with respect to either the duty to notify or the duty to assist is harmless.

I.  Service Connection for a Psychiatric Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1110(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Additionally, service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

The Veteran asserts that he has PTSD as a result of his service in the Persian Gulf War.  In an August 2012 written statement, the Veteran indicated that his assignment with the 781st Transportation Company required him to travel from Kuwait to Bagdad in order to deliver fuel.  He stated that during such trips, he witnessed helicopters firing missiles, saw dead bodies, and smelled bodies burning, blood, and hair.  The Veteran's statements are competent evidence as to matters actually observed and within the realm of his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

Service personnel records confirm that the Veteran served as a motor transportation operator in the Southwest Asia Theater of Operations in support of Operation Desert Shield/Storm from January 1991 to May 1991 and received a Southwest Asia Service Medal a Kuwait Liberation Medal.  Thus, the Veteran's statements are consistent with his circumstances of service.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding that in weighing credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  

During an October 2012 VA examination, the Veteran reported seeing dead bodies and smelling blood and burning hair while he was delivering fuel to tanks on the "Highway of Death" in Iraq in 1991.  He also described seeing women and children killed and smelling dead bodies while serving in the Dominican Republic during his first period of active duty.  The examiner was of the opinion that the information provided by the Veteran did not appear to be significantly distorted or misrepresented.  After service, the Veteran reportedly experienced distressing military-related dreams about once a week, but denied any hallucinations, flashbacks, or panic attacks.  The Veteran endorsed symptoms of recurrent distressing dreams; difficulty falling or staying asleep; efforts to avoid thoughts, feelings, or conversations about the trauma; and efforts to avoid activities, places, or people that arouse recollections of the trauma.  The Veteran denied any history of psychiatric treatment.  A mental status examination revealed no anxiety symptomatology, no depressive symptomatology, full affect, and good mood.  The Veteran's thought process, memory, insight, and judgement were within normal limits.  The diagnosis was depressive disorder; however, the examiner indicated that the Veteran's symptoms did not cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner opined that the Veteran's mental health symptoms were the result of service connected activities, including the fear of hostile or military or terrorist activity, and provided the following commentary:

[The Veteran] was not given a diagnosis of PTSD despite his reporting some symptoms of PTSD.  [The Veteran's] report of his symptoms did not seem to show a lot of the anxiety, avoidant, and distress symptoms that would be associated with PTSD.  [The Veteran] seems to function well in his daily life.  He does report thinking about his stressful experiences about every [three] months and does report experiencing brief depressive (sad) feelings during these thoughts.  A diagnosis of mild depression seemed more appropriate in this case.

A review of the record reveals a current diagnosis of depressive disorder.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Insofar as the Veteran asserts that he has a diagnosis of PTSD, "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify."  Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014).  Thus, the Veteran's assertion is not competent evidence as to a current diagnosis of PTSD.  The only medical opinion of record addressing the etiology of the Veteran's depressive disorder establishes a link between that diagnosis and the Veteran's active military service.  Moreover, there is no evidence of record that disassociates the Veteran's depressive disorder from service.  Based on the foregoing, the Board finds that service connection for depressive disorder is warranted.  

II.  Reopening Service Connection for Right Ear Hearing Loss

In April 2005, the Veteran filed a claim of entitlement to service connection for bilateral hearing loss, which was denied in an September 2005 rating decision.  Although the Veteran was provided notice of the rating decision and notice of his appellate rights, he did not perfect an appeal.  Therefore, the September 2005 rating decision is final.  See 38 U.S.C.A. § 5107.

In June 2012, the Veteran filed a claim to reopen the issue of entitlement to service connection for bilateral hearing loss.  In an October 2012 rating decision, the RO granted the Veteran's service connection claim for left ear hearing loss, but declined to reopen the claim for right ear hearing loss.  The Board must decide that new and material evidence has been presented before addressing the merits of the claim.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

A final claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  "New" evidence means evidence not previously submitted to agency decision makers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative no redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

At the time of the September 2005 rating decision, the substantive evidence of record consisted of the Veteran's service treatment records and VA treatment records.  The RO denied the Veteran's claim because the evidence showed that the Veteran's bilateral hearing loss preexisted his second period of active duty, and there was no evidence that the condition permanently worsened as a result of service.  Since the October 2005 rating decision, the evidence of record includes the Veteran's statements, updated VA treatment records, and a September 2012 VA audiological examination report.  

The Board finds that the evidence is new, as it has not been previously submitted to VA for consideration.  Additionally, as the new evidence relates to whether the Veteran's hearing loss underwent an increase in severity during service, the Board finds that this evidence is material.  Because the Veteran has submitted both new and material evidence, the claim of entitlement to service connection for right ear hearing loss is reopened.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156; see also Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010).
III.  Service Connection for Right Ear Hearing Loss

The Veteran seeks service connection for right ear hearing loss, which he contends was incurred in or aggravated by his service in the Persian Gulf War during his second period of active duty.  

A preexisting disease or injury will be considered to have been aggravated by military service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Where a preexisting condition was noted upon entry into service, the veteran has the burden of showing that the preexisting condition worsened in service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the veteran establishes worsening during service, then the disability is presumed to have been aggravated in service, and the burden shifts to VA to show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease.  Horn v. Shinseki, 25 Vet. App. 231, 235 n. 6 (2012); 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  

For VA compensation purposes, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

Service treatment records indicate that at the time of the Veteran's discharge from his first period of active duty in 1967, his hearing loss was not severe enough to meet the definition of a disability for VA compensation purposes.  Audiometric testing performed in September 1982 likewise did not show a hearing loss disability for VA compensation purposes.  However, audiometric testing performed in February 1987 revealed an auditory threshold of 50 decibels at 4000 Hertz in both ears.  Thus, by February 1987, the record shows that the Veteran had bilateral hearing loss meeting the definition of a disability for VA compensation purposes.  See 38 C.F.R. § 3.385.

In November 1990, the Veteran was called to active duty and underwent a medical examination prior to his deployment to Southwest Asia. Audiometric testing performed in December 1990 demonstrated puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
55
30
LEFT
5
5
25
50
40

Based on the foregoing, the Board finds that a preexisting right ear hearing loss disability was shown on clinical examination at the time of the Veteran's entrance into his second period of active duty.  See 38 C.F.R. § 3.385.  

In April 1991, the Veteran underwent a physical examination after returning from Southwest Asia.  Audiometric testing demonstrated puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
30
55
40
LEFT
20
5
30
60
55

The April 1991 examiner advised the Veteran to undergo further diagnostic testing to determine whether he was a candidate for hearing aids in both ears.

Thereafter, audiometric testing performed in May 1991 demonstrated puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
25
60
40
LEFT
10
10
30
5
55

A review of the above-referenced audiometric test results reveals an increase in right ear auditory thresholds at all five frequencies during the Veteran's second period of active duty.  As such, the Board finds that the Veteran's right ear hearing loss worsened during service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

During a September 2012 VA examination, the Veteran reported symptoms of bilateral hearing loss and tinnitus.  Audiometric testing demonstrated puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
40
65
65
LEFT
20
15
40
50
65

The diagnosis was sensorineural hearing loss in the frequency range of 500 to 4000 Hertz in both ears.  The examiner provided the following etiological opinion, in relevant part:

Regarding active duty service in the 1990's: hearing loss pre-existed military service.

When comparing the right ear scores on the 1990 exam and the 1991 exam, there is no clinically significant increase in thresholds seen.  Given this[,] it can be stated that the Veteran's pre-existing right ear hearing loss was less likely as not aggravated over time in active duty service in the 1990's.  

When comparing the left ear scores on the 1990 exam and the 1991 exam, there was a clinically significant increase in thresholds seen at 3000 and 4000 [Hertz].  Given the nature of the Veteran's reported duties[,] is it can be stated that the Veteran's pre-existing left ear hearing loss was at least as likely as not aggravated by noise exposure over time in active duty service in the 1990's. 

As the record shows that the Veteran's right ear hearing loss worsened during service, the disability is presumed to have been aggravated in service unless clear and unmistakable evidence shows that the worsening of the condition was due to the natural progress of the disease.  See Horn 25 Vet. App. at  235 n. 6.  Notably, the September 2012 VA examiner did not explicitly indicate that the Veteran's right ear hearing loss was due to the natural progression of the disease.  The examiner merely noted that the increase in disability in the right ear was not "clinically significant."  Nevertheless, upon the Veteran's discharge from active duty, he underwent further audiometric testing to assess his candidacy for hearing aids in both ears.  Furthermore, the record does not show that the Veteran was exposed to different noise levels in each ear, and the September 2012 examiner did not explain why the increase in disability in the left ear was due to noise exposure, but the increase in disability in the right ear was not.  Moreover, the examiner provided the same diagnosis of sensorineural hearing loss in the frequency range of 500 to 4000 Hertz for both ears.  Accordingly, the Board finds that the record does not contain clear and unmistakable evidence that the worsening of the Veteran's preexisting right ear hearing loss during service was due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Resolving any doubt in favor of the Veteran, the Board finds that the Veteran's right ear hearing loss was aggravated during service.  Thus, service connection for right ear hearing loss is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 


ORDER

Service connection for a depressive disorder is granted.  

Service connection for right ear hearing loss is granted.



REMAND

The record shows that the Veteran served in the Alabama Army National Guard after being discharged from his second period of active duty.  In written statements received in December 2009 and January 2010, fellow service members indicated that after returning from Southwest Asia in May 1991, the Veteran was unable to complete his physical training due to symptoms of fatigue and shortness of breath.  Consequently, the Veteran requested to be released from the Alabama Army National Guard in 1992.  During a May 2013 hearing before the Board, the Veteran testified that he first began experiencing symptoms of joint pain in late 1991 or 1992 and could not complete his National Guard training due to fatigue.  

In August 2005, the RO requested the Veteran's service treatment records from the Alabama Army National Guard for his period of active duty from November 1990 to June 1991.  However, there is no indication in the record that the RO attempted to obtain records for the Veteran's entire period of service in the Alabama Army National Guard.  As these records may be relevant to the Veteran's service connection claims for chronic fatigue, joint pain, and a respiratory disorder, the Board finds that a remand is necessary in order to attempt to obtain the Veteran's complete personnel and service treatment records from the Adjutant General of Alabama for his entire period of service in the Alabama Army National Guard.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. 3.159(c) (2015).  

In November 2014, the Board remanded the Veteran's service connection claims for chronic fatigue, joint pain, and a respiratory disorder in order to provide the Veteran with new VA examinations.  With respect to the Veteran's service connection claim for joint pain, the Board directed the examiner to indicate whether the Veteran had a diagnosis or diagnoses for his claimed symptoms of joint pain, and if so, to identify the locations of such symptomatology.  For each diagnosis provided, the examiner was directed to provide an opinion as to whether it was related to service.  For any undiagnosed complaints of pain, the examiner was directed to indicate whether such complaints of pain were caused by an undiagnosed illness related to the Veteran's service in Southwest Asia.

During a January 2015 VA examination, the reported pain in his back, shoulders, elbows, forearms, hands, fingers, knees, and lower legs.  The examiner indicated that an etiology was established for each diagnosis and that the Veteran's symptoms did not represent an undiagnosed illness or medically unexplained chronic multisymptom illness.  A review of the examination report reveals diagnoses of degenerative disc disease of the lumbar spine, degenerative arthritis of the left elbow, "bilateral olecranon spurs" affecting only the left side, left knee osteoarthritis and medial meniscal tear, and degenerative arthritis of the left hand.  No diagnoses were provided with respect to the Veteran's complaints of shoulder pain and lower leg pain.  Additionally, although the Veteran appeared to complain of bilateral knee, elbow, forearm, and hand pain, the examiner only provided diagnoses pertaining to the left side.  Because the examiner neither diagnosed each complaint of pain, nor provided a rationale to support the opinion that the Veteran did not have an undiagnosed illness relating to his service near the Persian Gulf, the Board finds that a remand is necessary for a new VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stefl v. Nicholson, 21Vet. App. 120, 124 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).

With respect to the Veteran's service connection claim for a respiratory disorder, the Board directed the examiner to provide an opinion as to whether any respiratory disorder was related to service, to include as due to exposure to dust storms, smoke from burning oil wells, and inhalation of diesel fuel while serving in Southwest Asia.  In doing so, the Board specifically directed the examiner to address the Veteran's in-service respiratory symptomatology, including a February 1991 complaint of chest congestion and cold symptoms, an April 1991 complaint of a chronic cough, and an April 1991 report of medical examination showing a diagnosis of chronic bronchitis. 

During the January 2015 VA examination, the Veteran reported exposure to oil wells while serving in Southwest Asia, at which time he first began experiencing sinus problems.  He further stated that he was seen on sick call in the field hospital and continued to experience symptoms of sinus and nasal congestion, sinus pain, and nasal and postnasal drainage with sore throat.  The examiner provided a diagnosis of chronic sinusitis and opined that it was not incurred in or caused by service.  In support of this, the examiner provided the following rationale:

In regards to the sinusitis there is no evidence or documentation of any treatments or complaints of sinus problems in the [service treatment records].  There is no continuity of treatments of the sinuses that shows a nexus.  There are records of treatments for sinusitis goes back to May 17, 2012 which there is no continuity or evidence of treatments between 1991 up to 2012.

The Board finds the January 2015 VA examiner's opinion is inadequate for three reasons.  First, the examiner did not discuss the Veteran's documented in-service respiratory symptomatology, as directed by the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Second, the examiner did not consider the Veteran's statements that he experienced symptoms of sinus congestion continuously since service.  See Dalton v, 21 Vet App. at 39-40.  Finally, the examiner's opinion is not supported by the evidence of record.  See Reonal, 5 Vet. App. at 460-61.  Specifically, the examiner indicated that there is no evidence of treatment for sinusitis prior to May 2012.  However, a review of the Veteran's VA treatment records reveals a September 2002 diagnosis of sinus allergies and occasional sinusitis, a February 2004 complaint of upper respiratory symptoms with chronic sinusitis, and an October 2009 diagnosis of sinusitis.  Accordingly, the Board finds that a remand is necessary in order to provide the Veteran with a new VA examination.  See Barr, 21 Vet. App. at 311.

With respect to the Veteran's increased rating claim for hearing loss, VA treatment records indicate that the Veteran most recently underwent audiometric testing in  November 2012, which apparently showed a "significant change" since the Veteran's last VA examination two months earlier.  However, the results of the November 2012 audiometric testing did not include puretone threshold averages at 3000 Hertz or speech discrimination testing using the Maryland CNC word list.  Therefore, the Board is unable to utilize those findings in the determination of the appropriate rating to be assigned to the Veteran's hearing loss.  As there is an indication that the Veteran's hearing loss has increased in severity since his most recent VA examination, the Board finds that a remand is necessary in order to provide the Veteran with a new examination.  See Green v. Derwinski, 1, Vet. App. 212, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination). 

Accordingly, the case is remanded for the following action:

1.  The RO must attempt to obtain the Veteran's complete personnel and service treatment records from the Adjutant General of Alabama for his entire period of service in the Alabama Army National Guard.  The RO must also obtain all updated VA treatment records from the Central Alabama Veterans Health Care System.  

All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records, the RO is unable to secure same, the RO must notify the Veteran and his attorney and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond

2.  Thereafter, the Veteran must be afforded an appropriate VA examination to determine the severity of his service-connected bilateral hearing loss.  The electronic claims file must be made available to the examiner, and the examiner must indicate that these records have been reviewed.  All pertinent symptomatology and findings, including an audiogram, must be reported in detail.  The results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  The examiner must also describe the functional effects of the Veteran's hearing loss disability.  

3.  The Veteran must be afforded an appropriate VA examination or examinations to determine the nature and etiology of his claimed joint pain and respiratory symptoms.  The electronic claims file must be made available to the examiner, and the examiner must indicate that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any testing that is deemed necessary for an accurate assessment must be conducted.  After a review of the evidence of record and with consideration of the Veteran's statements, the examiner must:

a.)  Provide a diagnosis for any disability found related to the Veteran's claimed symptoms of arthritis and/or join pain.  If a diagnosis pertaining to any of these symptoms is rendered, the examiner must provide an opinion as to whether each diagnosed disability was incurred in, due to, or aggravated by the Veteran's active duty, to include as due to an exposure near the Persian Gulf, Anthrax vaccinations, or drugs used to protect against nerve agents.

b.)  If a diagnosis pertaining to any of the Veteran's symptoms of joint pain is not rendered, the examiner must provide an opinion as to whether such symptoms constitute an undiagnosed illness associated with his service in the Southwest Asia theater of operations during the Persian Gulf War.

c.)  Provide a diagnosis for any disability found related to the Veteran's claimed respiratory symptoms.  If a diagnosis pertaining to any of these symptoms is rendered, the examiner must provide an opinion as to whether each diagnosed disability was incurred in, due to, or aggravated by the Veteran's active duty, to include as due to an exposure near the Persian Gulf, including dust storms, smoke from burning oil wells, and inhalation of diesel fuel.  In doing so, the examiner must specifically consider and discuss the Veteran's documented in-service respiratory symptomatology.  

d.)  If a diagnosis pertaining to any of the Veteran's claimed respiratory symptoms is not rendered, the examiner must provide an opinion as to whether such symptoms constitute an undiagnosed illness associated with his service in the Southwest Asia theater of operations during the Persian Gulf War.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide a requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims of entitlement to service connection for chronic fatigue syndrome, a respiratory disorder, and joint pain and entitlement to an initial compensable rating for bilateral hearing loss must be re-adjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


